                                                         United States District Court
                                                         Central District of California
    **AMENDED ON 3/22/19 TO REFLECT REDUCED RESTITUION PER ORDER DATED 3/15/19 (DKT. #154)**

 UNITED STATES OF AMERICA vs.                                                Docket No.             SA CR 02-0053-DOC

 Defendant            GUY CHRISTOPHER BROOKS                                 Social Security No. 3          2     0     6
 akas: Michael Lee Britt                                                     (Last 4 digits)

                                     AMENDED JUDGMENT AND PROBATION/COMMITMENT ORDER


                                                                                                                      MONTH    DAY    YEAR
            In the presence of the attorney for the government, the defendant appeared in person on this date.         03       30     2018

 COUNSEL                                                             Isabel Bussarakum, DFPD
                                                                             (Name of Counsel)

     PLEA             X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO                 NOT
                                                                                                                CONTENDERE             GUILTY
                      There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
  FINDING
                      Counts 1 - 3, 18 U.S.C. § 2113(a): Bank Robbery of the three-count Indictment.

JUDGMENT              The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/             contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered
  COMM                that: Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to
  ORDER               the custody of the Bureau of Prisons to be imprisoned for a term of:

         It is ordered that the defendant shall pay to the United States a special assessment of $300.00.

         It is ordered that the defendant shall pay restitution in the total amount of $6,011.00 pursuant to 18 USC 3663A.

         The amount of restitution ordered shall be paid as follows:

         Victim                                           Amount

         California Bank and Trust                        $ 400.00
         34206 Doheny Park Road
         Dana Point, CA

         Bank of America                                  $1,968.00
         22491 El Toro Road
         Lake Forest, CA

         Union Bank of California                         $3,643.00
         8899 Adams Avenue
         Huntington Beach, CA

       If the defendant makes a partial payment, each payee shall receive approximately proportional payment unless
another priority order or percentage payment is specified in this judgment.


CR-104 (docx 10/15)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                  Page 1 of 4
 USA vs.      GUY CHRISTOPHER BROOKS                              Docket No.:   SA CR 02-0053-DOC

         Restitution shall be due during the period of imprisonment, as directed by the Court or the United States
Attorney, and pursuant to the Bureau of Prisons’ Inmate Financial Responsibility Program. If any amount of the
restitution remains unpaid after release from custody, nominal monthly payments of $50 shall be made during the
period of supervised release.

       These payments shall begin 30 days after the commencement of supervision. Nominal restitution payments are
ordered as the court finds that the defendant’s economic circumstances do not allow for either immediate or future
payment of the amount ordered.

       Pursuant to Section 5E1.2(e) of the Guidelines, all fines are waived as it is found that the defendant does not
have the ability to pay a fine in addition to restitution.

       Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant, Guy
Christopher Brooks, is hereby committed on Counts 1 through 3 of the Indictment to the custody of the Bureau of
Prisons to be imprisoned for a term of **190 months**

        Upon release from imprisonment, the defendant shall be placed on supervised release for a term of **one
year** This term consists of **one year** on each of Counts 1 through 3, all such terms to run concurrently under the
following terms and conditions: (1) the defendant shall comply with General Order No. 01-05; (2) The defendant shall
comply with the rules and regulations of the U.S. Probation Office and General Order 318; (3) The defendant shall
participate in outpatient substance abuse treatment and submit to drug and alcohol testing, as instructed by the
Probation Officer. The defendant shall abstain from using illicit drugs, using alcohol, and abusing prescription
medications during the period of supervision; (4) as directed by the Probation Officer, the defendant shall pay all or
part of the costs of treating the defendant’s drug and/or alcohol dependency to the aftercare contractor during the period
of community supervision, pursuant to 18 USC 3672. The defendant shall provide payment and proof of payment as
directed by the Probation Officer; (5) During the period of community supervision the defendant shall pay the special
assessment and restitution in accordance with this judgment’s orders pertaining to such payment; (6) The defendant
shall not obtain or possess any driver’s license, Social Security number, birth certificate, passport or any other form of
identification in any name, other than the defendant’s true legal name, without the prior written approval of the
Probation Officer; further, the defendant shall not use, for the purpose or in any manner, any name other than his true
legal name.

         Court RECOMMENDS that defendant be housed at Lompoc facility because of close family ties.




CR-104 (docx 10/15)                     JUDGMENT & PROBATION/COMMITMENT ORDER                                     Page 2 of 5
 USA vs.      GUY CHRISTOPHER BROOKS                                                 Docket No.:       SA CR 02-0053-DOC


 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions
 of Probation and Supervised Release within this judgment be imposed. The Court may change the conditions of
 supervision, reduce or extend the period of supervision, and at any time during the supervision period or within the
 maximum period permitted by law, may issue a warrant and revoke supervision for a violation occurring during the
 supervision period.




            March 22, 2019
            Date                                                            DAVID O. CARTER, U. S. District Judge
 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or
 other qualified officer.

                                                                            Clerk, U.S. District Court




            March 22, 2019                                          By      Deborah Lewman
            Filed Date                                                      Deputy Clerk



 The defendant shall comply with the standard conditions that have been adopted by this court (set forth below).

                       STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                       While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant shall not commit another Federal, state or local crime;       10.   the defendant shall not associate with any persons engaged in
 2.    the defendant shall not leave the judicial district without the written             criminal activity, and shall not associate with any person convicted
         permission of the court or probation officer;                                     of a felony unless granted permission to do so by the probation
 3.    the defendant shall report to the probation officer as directed by the              officer;
         court or probation officer and shall submit a truthful and complete       11.   the defendant shall permit a probation officer to visit him or her at
         written report within the first five days of each month;                          any time at home or elsewhere and shall permit confiscation of any
 4.    the defendant shall answer truthfully all inquiries by the probation                contraband observed in plain view by the probation officer;
         officer and follow the instructions of the probation officer;             12.   the defendant shall notify the probation officer within 72 hours of
 5.    the defendant shall support his or her dependents and meet other                    being arrested or questioned by a law enforcement officer;
         family responsibilities;                                                  13.   the defendant shall not enter into any agreement to act as an informer
 6.    the defendant shall work regularly at a lawful occupation unless                    or a special agent of a law enforcement agency without the
         excused by the probation officer for schooling, training, or other                permission of the court;
         acceptable reasons;                                                       14.   as directed by the probation officer, the defendant shall notify third
 7.    the defendant shall notify the probation officer at least 10 days prior             parties of risks that may be occasioned by the defendant’s criminal
         to any change in residence or employment;                                         record or personal history or characteristics, and shall permit the
 8.    the defendant shall refrain from excessive use of alcohol and shall                 probation officer to make such notifications and to conform the
         not purchase, possess, use, distribute, or administer any narcotic or             defendant’s compliance with such notification requirement;
         other controlled substance, or any paraphernalia related to such          15.   the defendant shall, upon release from any period of custody, report
         substances, except as prescribed by a physician;                                  to the probation officer within 72 hours;
 9.    the defendant shall not frequent places where controlled substances         16.   and, for felony cases only: not possess a firearm, destructive device,
         are illegally sold, used, distributed or administered;                            or any other dangerous weapon.




CR-104 (docx 10/15)                                  JUDGMENT & PROBATION/COMMITMENT ORDER                                                            Page 3 of 5
 USA vs.      GUY CHRISTOPHER BROOKS                                             Docket No.:      SA CR 02-0053-DOC



      The defendant will also comply with the following special conditions pursuant to General Order 01-05 (set forth below).

           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant shall pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment pursuant to 18 U.S.C. §3612(f)(1). Payments may be
 subject to penalties for default and delinquency pursuant to 18 U.S.C. §3612(g). Interest and penalties pertaining to restitution, however, are
 not applicable for offenses completed prior to April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant shall pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. §3613.

          The defendant shall notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. §3612(b)(1)(F).

          The defendant shall notify the Court through the Probation Office, and notify the United States Attorney of any material change in
 the defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. §3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim,
 adjust the manner of payment of a fine or restitution-pursuant to 18 U.S.C. §3664(k). See also 18 U.S.C. §3572(d)(3) and for probation 18
 U.S.C. §3563(a)(7).

           Payments shall be applied in the following order:

                      1. Special assessments pursuant to 18 U.S.C. §3013;
                      2. Restitution, in this sequence (pursuant to 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                        States is paid):
                                Non-federal victims (individual and corporate),
                                Providers of compensation to non-federal victims,
                                The United States as victim;
                      3. Fine;
                      4. Community restitution, pursuant to 18 U.S.C. §3663(c); and
                      5. Other penalties and costs.

                                SPECIAL CONDITIONS FOR PROBATION AND SUPERVISED RELEASE

          As directed by the Probation Officer, the defendant shall provide to the Probation Officer: (1) a signed release authorizing credit
 report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure; and (3) an accurate financial statement,
 with supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant shall not apply for any loan
 or open any line of credit without prior approval of the Probation Officer.

          The defendant shall maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary
 proceeds shall be deposited into this account, which shall be used for payment of all personal expenses. Records of all other bank accounts,
 including any business accounts, shall be disclosed to the Probation Officer upon request.

         The defendant shall not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                 These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (docx 10/15)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 4 of 5
 USA vs.      GUY CHRISTOPHER BROOKS                                            Docket No.:       SA CR 02-0053-DOC



                                                                     RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                              By
            Date                                                     Deputy Marshal




                                                                   CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.
                                                                     Clerk, U.S. District Court


                                                              By
            Filed Date                                               Deputy Clerk




                                                 FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.

         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


         (Signed)
                      Defendant                                                               Date




                      U. S. Probation Officer/Designated Witness                              Date



CR-104 (docx 10/15)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 5 of 5
